DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a taking-out unit configured to grip one coin protruding from the disk” in Claim 1, referred to in the specification as equivalent to taking-out mechanism (28), and “a regulation member for preventing two or more overlapping coins from being gripped by the gripping portion” in Claim 8, referred to as element (290) in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 9, the phrase “disk pass” is unclear and indefinite.

Claims 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 9, the phrase “disk pass” is unclear and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griese (US 2020/0160642 A1).

Regarding Claim 1, Griese discloses 
a coin feeding device, as illustrated in figure 1, comprising:
a disk, i.e., carrier disk (2) as mentioned at paragraph 27 and as illustrated in figure 6, having a plurality of protrusions, i.e., the arms that form carrier chambers (4) on said carrier disk (2), on a surface, the disk (2) disposed so as to be rotatable in a tilted state, as mentioned at paragraph 278, last sentence, i.e., “In the installed position, in which the device is installed in an automated terminal, the plate 1 is disposed at a predefined angle obliquely with respect to the vertical, so that this may be referred to as the coins being transported from the bottom to the top”, the disk (2) configured to catch coins by the protrusions (and associated recesses) to move the coins upward while rotating;
a cover, i.e., funnel (3), configured to form a space for storing a coin between the cover and the surface of the disk (2), as illustrated in figures 1 and 2;
a guide, i.e., the chamfered edge of each receptacle, guiding part (13), guiding segment (14) and raising and lowering chamfers (15, 17), as mentioned at paragraph 33 and as illustrated in figures 1, 2 and 6, configured to guide a peripheral edge of a coin such that a part of the coin having been caught by each protrusion and moved upward protrudes from the disk (2), as illustrated in figures 1-6; and
a taking-out unit, i.e., arm (8) with ejection lever (18), as illustrated in figure 6, configured to grip one coin protruding from the disk (2), remove the coin from the disk (2), and discharge the coin to outside of the disk (2).

Regarding Claim 2, Griese discloses wherein
the taking-out unit (8) has a gripping portion, i.e,, contact surface (24), as mentioned at paragraph 40 and as illustrated in figures 4-6, or ejector  that approaches the disk (2) in synchronization with approaching of the protrusion, and
the gripping portion (24) performs a gripping operation of gripping one coin (23) protruding from the disk (2) when approaching the disk (2), and performs a releasing operation of releasing the gripped coin (23) when having moved away from the disk (2).

Regarding Claim 3, Griese discloses wherein the gripping portion (24) performs the releasing operation in which a contact portion, i.e., “a flat tip made of a soft material” as mentioned at paragraph 40, second sentence, that comes into contact with a coin (23) for gripping the coin (23) is moved away from an upper surface of a body portion, i.e, base plate (6), as mentioned at paragraph 33 and as illustrated in figures 1 and 2, over a distance greater than a largest thickness of thicknesses of coins to be handled, noting paragraph 5 mentions sorting and checking coins of various thicknesses, and noting that in order for the coins to move, they must be moved a distance greater than the thickness of the largest coins so that the coins will clear the edge of each recess carrying each coin, and performs the gripping operation in which the contact portion (the flat tip) approaches the upper surface of the body portion (6) such that a distance between the contact portion (the flat tip) and the upper surface of the body portion (6) is less than a smallest thickness of thicknesses of coins to be handled, noting that the distanced must be less than the smallest coin thickness in order to ensure that all coins of the set of coins expected to be handled by the device will be moved by the gripping and contact portions.

Regarding Claim 4, Griese discloses, wherein the gripping portion (24) grips a coin (23) between the upper surface of the body portion and the gripping portion.

Regarding Claim 5, Griese discloses, wherein
the taking-out unit (8) further includes a cam, i.e, gliding pin (22), as mentioned at paragraph 39 and as illustrated in figures 3-6, or ejection unit (11) along with ejection lever (18) and snap-action lever (19) as mentioned at paragraph 43 and as illustrated in figures 3-6 for moving the contact portion, i.e., the flat portion of the tip on arm (8), or the ejection lever (18), noting that projection (21) is considered to be a cam that interacts with the ejection unit (11), and
the cam (21, 22) allows the contact portion (the flat portion) to approach the upper surface of the body portion such that a distance between the contact portion and the upper surface of the body portion is less than the smallest thickness of thicknesses of coins to be handled when the gripping portion approaches the disk.

Regarding Claim 6, Griese discloses, wherein at least one contact portion (24) grips the coin (23) at one point, as illustrated in figures 3-6.

Regarding Claim 7, Griese discloses, wherein the gripping portion (24) grips a coin (23) by a force for restoring a contracted spring (26) as mentioned at paragraph 39 and as illustrated in figures 3-6, to a neutral state.

Regarding Claim 13, Griese teaches, wherein the taking-out unit (8) rotates about an axis, i.e., (12), as mentioned at paragraph 33 parallel to a rotation shaft of the disk (2), as illustrated in figures 1 and 2, noting that the taking-out unit (8) and the disk (2) rotate parallel to each other and are implied to have shafts in order to effect the disclosed rotation of both elements.

Regarding Claim 14, Griese teaches wherein the taking-out unit (8) rotates in a direction opposite to a rotation direction of the disk (2), noting that the disk (2) and taking out unit (8) must rotate in opposite directions in order for the arms of the taking out unit (8) to push the coin (23) via contact with pad (24), out of slot (4) of disk (2), as shown in figure 5, for example..

Regarding Claim 15, Griese teaches wherein the taking-out unit (8) is movable between a position close to the disk (2) and a position apart from the disk (2), noting that the taking out unit (8) rotates so that three arms move toward and away from disk (2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Griese (US 2020/0160642 A1) in view of Chwalisz (US 5,931,731).

Regarding Claim 8, Griese does not expressly teach wherein the taking-out unit has a regulation member for preventing two or more overlapping coins from being gripped by the gripping portion, to prevent two or more coins from being simultaneously discharged to outside of the disk.

Regarding Claim 8, Griese does not expressly teach, but Chwalisz teaches wherein the taking-out unit has a regulation member, i.e., wiper (64), as illustrated in figure 2 and as mentioned at col. 4, lines 44-48, i.e., “coin wiper 64 serves to wipe any doubled up coins that may be attached to a single location between pins 62 on the disk periphery”, for preventing two or more overlapping coins from being gripped by the gripping portion, to prevent two or more coins from being simultaneously discharged to outside of the disk.

Regarding Claim 8, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the taking-out unit has a regulation member for preventing two or more overlapping coins from being gripped by the gripping portion, to prevent two or more coins from being simultaneously discharged to outside of the disk, as taught by Chwalisz, in Greise’s coin feeding device for the purpose of removing one of two doubled up coins, thus ensuring the accuracy of the system by feeding a single coin at a time.

Regarding Claim 9, Chwalisz teaches, wherein the regulation member (64) regulates a coin passage, i.e., the peripheral portion of the disk (58), of the surface of the body portion, i.e., the raised areas next to the peripheral portion of the disk (58) through which coins protruding from the disk pass, as shown in annotated figure 2, as follows.


    PNG
    media_image1.png
    678
    686
    media_image1.png
    Greyscale


Regarding Claim 10, Chwalisz teaches wherein the regulation member (64) is detachable from the taking-out unit (8), noting the screws keeping wiper/regulation member (64) attached to the superstructure, similar to screw (114) attaching coin counter to mounting surface (66), as illustrated in figure 2, which enable removal or assembly.
Regarding Claim 11, note that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 11, Chwalisz teaches wherein
a plurality of the regulation members (64) are disposed, and
each of the regulation members (64) regulates a coin passage of the surface of the body portion, i.e., the hopper (52) and the mounting surfaces (66), for example.  Note that it would have been obvious to have duplicated the regulation member (64) for the purpose of increasing the likelihood that doubling of coins does not occur. 

Regarding Claim 12, see the rejection of Claim 10, above, noting that each regulation unit is able to be fastened to the superstructure using screw fasteners.

Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Enomoto ‘933 is cited as teaching a disc (254) with protrusions (242) as illustrated in figure 6, with taking out unit (400a, 406a).

Enomoto ‘948 is cited as teaching a disc (174b) with protrusions (150a) as illustrated in figure 2, with taking out unit (114, 320).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


November 19, 2022